Sener, C. J.
This case comes here on a writ of error from Uinta county, and was heard by the court at its last term on the motion of the defendant in error to dismiss, and upon the merits.
The facts are these: In 1876 the plaintiff in error paid the defendant in error $279.81 as a tax on railroad ties which he supposed he owned, and which the defendánts in error claimed that he did own and should pay a tax on, and this was really the issue below; but which the plaintiff in error claims really belonged to other parties, and this the defendants in error put in issue by their general denial below, the case coming to the district court of Uinta county on an appeal from the board of county commissioners of that county, where new pleadings were filed. The case was tried by the court, and the final judgment rendered, and from which the plaintiff in error seeks to be relieved is as follows:
“ The court having heard all the evidence offered, is of opinion that the conclusions of law are with the defendant. The court therefore finds for the defendants, and *445that the defendants recover their costs taxed at $ ' from and of the plaintiff.”
There are several errors assigned, and the motion to dismiss, and the disposal of the case on its merits will be treated together.
Both parties claim in their briefs, that the judgment does not satisfy the Wyoming statutes; the defendants in error strangely claiming that it is not sufficient to support proceedings in error, and yet that it should stand below as a final determination between the parties, for such would be the result of granting their motion to dismiss the proceedings in error.
If it is a judgment for any purpose, in our opinion it must be so for all purposes. That it cannot be a judgment for any purpose it is only necessary, in our opinion, to quote the Compiled Laws of Wyoming, page 84, sec. 394, which declares in these words, “ All judgments and orders must be entered on the journal of the court, and specify clearly the relief granted, or order made in the action.” And again on page 88 of the Compiled Laws 1876, sec. 429, the last clause in describing for what an execution may issue says, “the exact amount of the debt, damages and costs for which the judgment is entered shall be endorsed on the execution.” Surely words less capable of being misunderstood could not be used. There is no debt nor damages in this case; there are costs adjudged which are left blank. If the judgment was final and unappealed, and the omission one that was merely clerical, possibly a motion with notice to the adverse party under another section of the laws might lie for its correction and to make it exact as to costs, but here we are to deal with the record as we find it, and doing this we find a judgment for costs in blank; and so not only are the costs not exact, but there are no costs; and so we conclude that this purported judgment, not being exact as to the costs, the only thing.for which it is a judgment must be reversed, and this case remanded to the district court for Uinta county for a new trial to be had therein, the plaintiff in error to have his costs in both courts.
Judgment reversed.